DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 - 14 in the reply filed on April 7th, 2021 is acknowledged.  The traversal is on the ground(s) that independent claim 1 of group 1 and independent claim 15 recites the same subject matter.  
This is not found persuasive because groups I and II are related as process of making and product made, and for reasons outlined in the Office Action sent on March 25th, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 7th, 2021.
Claim Interpretation
In Claim 10 line 2, it is noted that “major amount” is defined by the Applicant at Specification at [0027] and is understood to be greater than or equal to about 50% by weight based upon the total weight of the composition.

In Claim 12 line 2, it is noted that “minor amount” is defined by the Applicant at Specification at [0029] and is understood to be less than about 50% by weight based upon the total weight of the composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 (line 2) and 9 (line 2) use the term “can have” which is indefinite because it is unclear if the features following “can have” are positively required, and thus the Examiner is treating claims 5 and 9 as optional structural limitations.
The Examiner suggests amending claims 5 and 9 to either: remove “can have”; amend the claim so as to incorporate the structural features desired; or some other clarifying amendment so as to remove the ambiguity set forth above.









Claim 14 recites a result achieved by the invention that is “the composition exhibits a color that is not achieved by either the dual color shifting pigment or the single cavity color shifting pigment alone”, without reciting the particular structure that achieve the result, thus is indefinite because the claim is an intended result and does not provide a clear cut indication of the structural scope of the invention (see § MPEP 2173.05(g)).  In addition, controlling the exact color (hue, lightness, chroma) is dependent on different factors that is not stated structurally in the claim.
The Examiner suggests amending the claim to recite a particular structure that accomplishes the function achieved by the result of the invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –















Claims 1-4, 6-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleikolm et al. (U.S. Pat. No. 6,472,455 B1) (hereinafter referred to as “Bleikolm”).

Regarding claim 1, Bleikolm teaches a composition (see Bleikolm at C1 L5 teaching a printing ink composition), comprising a dual cavity color shifting pigment: and a single cavity color shifting pigment (see Bleikolm at C1 L6-8 teaching comprising first and second multi-layered thin-film interference pigments showing a colour shift which depends on the viewing angle).

Regarding claims 2, 3 and 4, Bleikolm teaches that the single cavity color shifting pigment includes a core, and a dielectric layer; wherein the core is a layer chosen from a reflector layer, a magnetic layer, and combinations thereof; and wherein the single cavity color shifting pigment includes a core, a dielectric layer, and an absorber layer (see Bleikolm at C2 L53-54 teaching that irrespective of whether type OVP (Optically Variable Pigments) A or OVP B, OVP includes a totally reflecting layer, Bleikolm at C2 L58-60 teaching that deposited onto the totally reflecting material is a material with a low-refractive index; such material is often called dielectric material, Bleikolm at C2 L63-64 teaching that the subsequent semi-opaque layers or layers are of a metal, metal oxides or sulphids which is taken to meet the claimed absorber layer). 

Regarding claims 6 and 7, Bleikolm teaches that the single cavity color shifting pigment is symmetric; and wherein the pigment is asymmetric (see Bleikolm at C3 L4-6 teaching OVP A 

Regarding claims 10 and 11, Bleikolm teaches that the dual cavity color shifting pigment is present in the composition in a major amount, and wherein the dual cavity color shifting pigment is present in the composition in an amount ranging from about 50% to about 99% by weight based upon the total weight of the composition (see Bleikolm at C6 L22-50 and Fig. 1a, also shown below teaching example 1 for one of the OVP A and OVP B blend, wherein the blends enclosed in the red box below show that one cavity color shifting pigment is present in the composition in an amount ranging from about 50% to about 99% by weight based upon the total weight of the composition).

    PNG
    media_image1.png
    723
    540
    media_image1.png
    Greyscale





















Regarding claims 12 and 13, Bleikolm teaches that the single cavity color shifting pigment is present in the composition in a minor amount; and wherein the single cavity color shifting pigment is present in the composition in an amount ranging from about 1% to about 49% by weight based upon the total weight of the composition (see Bleikolm at C6 L22-50 and Fig. 1a, also shown above teaching example 1 for one of the OVP A and OVP B blend, wherein the blends enclosed in the red box show that one cavity color shifting pigment is present in the composition in an amount ranging from about 1% to about 49% by weight based upon the total weight of the composition).

Regarding claim 14, Bleikolm teaches that the composition exhibits a color that is not achieved by either the dual cavity color shifting pigment or the single cavity color shifting pigment alone (Bleikolm at C4 L49-55 teaching that by blending OVP A and OVP B a reduction of chroma of OVP A is achieved, and beside the reduction of chroma of  OVP A, it has unexpectedly been found that a blend of these two types of OVP maintains a clear colour shift between two distinct shades (perceivable by the human eye), e.g. green to blue, magenta to green even when OVP B quantitatively dominates in the blend).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikolm as applied to claim 1 above, and further in view of Ritter et al. (U.S. Pub. 2015/0258837 A1) (hereinafter referred to as “Ritter”).

Regarding claim 5, Examiner notes that the claimed structural limitations herein are interpreted as optional in view of the language ‘can have’, and therefore are not required.  However, in the interest of furthering prosecution, it is noted that a prior art rejection is set forth below.
As mentioned, Bleikolm teaches that irrespective of whether type OVP (Optically Variable Pigments), OVP includes a totally reflecting layer (see Bleikolm at C2 L53-54), deposited onto the totally reflecting material is a material with a low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60) and the subsequent semi-
But Bleikolm does not explicitly teach that the single cavity color shifting pigment can have a structure chosen from any of the following structures: dielectric/core/dielectric; absorber/dielectric/core/dielectric; or 2PATENTAtty Docket No.: 1095.0169US1 App. Ser. No.: 16/596,373absorber/dielectric/core/dielectric/absorber.
Similar to Bleikolm, Ritter teaches in the field of security threads or stripes to be incorporated into or onto security documents (see Ritter at [0002]), and the security threads or stripes comprising i) a first optically variable layer imparting a first different color impression at different viewing angles and being made of an optically variable composition comprising a plurality of optically variable pigments; ii) a second optically variable layer imparting a second different color impression at different viewing angles and being made of an optically variable composition comprising a plurality of optically variable pigments (see Ritter at [0013]). 
Ritter further teaches that the optically variable compositions described in the disclosure comprise a binder and a plurality of optically variable pigments, preferably at least a part of the plurality of optically variable pigments includes thin film interference pigments featured in the list (see Ritter at [0034]).  And, when at least a part of plurality of optically variable pigments consists of thin film interference pigments, it is preferred that the thin film interference pigments comprise a Fabry-Perot wherein absorber/dielectric/reflector/dielectric/absorber multilayer structure is featured (see Ritter at [0035]).
Ritter also teaches that the first optically variable layer described herein imparts a first different color impression at different viewing angles and the second optically variable layer described herein imparts a second different color impression a different viewing angles, wherein the first different color impression is different from the second different color impression (see Ritter at [0028]).
As such, one of ordinary skill in the art would recognize that both Bleikom and Ritter teaches a first and a second multi-layered thin-film interference pigments showing color shift 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the Fabry-Perot multilayer interference pigment in Ritter in Bleikolm so as to show a color shift between a first and a second multi-layered thin-film interference pigments.

Regarding claim 8, Bleikolm teaches the limitations as applied to claim 1 above, and see claim 5 rejection as to how Ritter’s teaching is similar to Bleikolm. 
Furthermore, Ritter at [0035] teaching a preferred Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure, wherein the reflector is taken to meet the claimed core), which includes core, a first dielectric layer, an absorber layer, and a second dielectric layer.
As such, one of ordinary skill in the art would recognize that both Bleikolm and Ritter teaches a first and a second multi-layered thin-film interference pigments showing color shift depending at a viewing angle.  Ritter teaches a Fabry-Perot layer that meets the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the Fabry-Perot multilayer interference pigment in Ritter in Bleikolm so as to show a color shift between a first and a second multi-layered thin-film interference pigments.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bleikolm as applied to claim 1 above, and further in view of Argoitia et al. (U.S. Pub. 2006/0228553 A1) (hereinafter referred to as “Argoitia”).

Regarding claim 9, Examiner notes that the claimed structural limitations herein is interpreted as optional, in view of the language ‘can have’, and therefore are not required. However, in the interest of furthering prosecution, it is noted that a prior art rejection is set forth below.
As mentioned, Bleikolm teaches that irrespective of whether type OVP (Optically Variable Pigments), OVP includes a totally reflecting layer (see Bleikolm at C2 L53-54), deposited onto the totally reflecting material is a material with a low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60) and the subsequent semi-opaque layers or layers are of a metal, metal oxides or sulphids which is taken to meet the claimed absorber layer (Bleikolm at C2 L63-64).
However, Bleikolm does not explicitly disclose that the dual cavity color shifting pigment can have a structure chosen from any of the following structures: 
dielectric/absorber/dielectric/core/dielectric; absorber/dielectric/absorber/dielectric/core/dielectric; dielectric/absorber/dielectric/core/dielectric/absorber;
absorber/dielectric/absorber/dielectric/core/dielectric/absorber; dielectric/absorber/dielectric/core/dielectric/absorber/dielectric; absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric or 
absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber.
Argoitia teaches an opaque, optically variable color-shifting glitter particles (see Argoitia at [0002]).  Argoitia also teaches Fig. 4, also shown below, an embodiment bearing two double Fabry-Perot filters 44 disposed upon a transparent organic support layer 40 (see Argoitia at [0060]).  Each of the double Fabry-Perot structures 44 have two absorber layers 43, two dielectric spacers 45, and share a reflector layer 47, centrally disposed between the double Fabry-Perot structures 44 (see Argoitia at [0060]).

    PNG
    media_image2.png
    521
    500
    media_image2.png
    Greyscale

As such, one of ordinary skill in the art would recognize that both Bleikolm and Argoitia teaches multilayer structures.  Argoitia teaches a multilayer structure that follows absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a multilayer structure that Argoitia teaches in Bleikom because both multilayer structures and the first and second multi-layered thin-film pigments that imparts a first different color impression at different viewing angles and exhibits a color shift upon variation of the viewing angle.

	
	Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731